UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7192



RICHARD L. BARNES,

                                              Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; TOM BALLARD; B. L.
MANKINS, Trooper; ALLEN WORKMAN, Magistrate,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-99-978-5)


Submitted:   December 29, 2000            Decided:   February 8, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Barnes appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under

28 U.S.C.A. § 1915A (West Supp. 2000).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Barnes v. West Virginia, No. CA-99-978-5 (S.D.W. Va. Aug. 10,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2